—In an action to foreclose a mortgage, the defendants Roger Baronat and Valerie Baronat appeal from an order of the Supreme Court, Nassau County (Kohn, J.), dated March 19, 1996, which, inter alia, denied their motion to vacate a judgment of foreclosure and sale entered against them.
Ordered that the order is affirmed, with costs.
*370Based upon the Supreme Court’s determination on issues of credibility, which is entitled to substantial deference on appeal (see, McCray v Petrini, 212 AD2d 676), the Supreme Court properly determined that the plaintiff obtained personal jurisdiction over the appellants pursuant to CPLR 308 (2) (see, Brooklyn Union Gas Co. v Arrao, 100 AD2d 949). Rosenblatt, J. P., Pizzuto, Krausman and Florio, JJ., concur.